﻿Mr. President, I thank you for the opportunity given to me to address the Assembly. I bring to you and to the eminent personalities gathered here the warm greetings of the Government and people of Mauritius. We welcome Brunei Darussalam as the 159th Member of the United Nations.
38.	Mr. President, allow me to congratulate you very warmly on your election to this high office. The Assembly could not have made a better choice—a choice which bespeaks your proved personal abilities, your diplomatic skills and your commitment to the high ideals of the Organization. Indeed, Sir, it is a tribute to your great country and an acknowledgement of Africa's role and importance in world affairs.
39.	I should like also to express the whole-hearted appreciation of my Government and myself to your predecessor, Mr. Jorge Illueca, President of Panama, for the highly distinguished manner in which he presided over the thirty-eighth session of the General Assembly. He marked our last deliberations with the stamp of wisdom, justice and fair play. I salute this noble son of the third world.
40.	I pay a tribute also to the Secretary-General for his untiring and unflinching efforts in the cause of international peace and, in particular, for his patient and ceaseless endeavours to complete the process of decolonization in Africa. In the exercise of his duties, onerous certainly, but so vital for mankind, Mauritius stands firm behind the Secretary-General and is ready to co-operate in the search for lasting peace. To this end, we are fully committed and we shall strive within our capabilities to ensure that the United Nations is in a position to perform the tasks entrusted to it under the Charter.
41.	It is a matter of deep regret that this thirty-ninth session still faces many of the problems which bedevilled previous sessions. The world, which our forebears sought to create in order to protect succeeding generations from the scourge of war, is altogether different now. Man holds in his hands the power to annihilate all forms of life on this planet. And the existence of weapons of mass destruction has sown the seeds of discord and distrust amongst us and has struck terror into the hearts of mankind. War machines have far outpaced the instruments of peace.
42.	The world situation today is more than ever fraught with danger. The spectre of a thermonuclear holocaust becomes more and more haunting, while the renewed escalation in the nuclear-arms race continues unabated. Resources of an unprecedented scale are being expended by certain countries while elsewhere drought, famine and diseases have claimed a heavy toll in lives from the undernourished, the old, the weak and the newly born.
43.	We have no moral or other right to stand by and witness the slow death of mankind. We can all live only if we are courageous enough to combine our efforts and resources in the struggle for peace. We have already made a step in the right direction by tacitly recognizing our capacity for self-destruction. We are also all too aware of how massive military expenditure delays and inhibits the elimination of poverty, hunger and economic inequity. Let us therefore be bold enough to engage in meaningful talks for general and complete disarmament. Let us start now, for we all desire peace and security. Let there be a renaissance in values that characterize international relations. If we are truly men of dedication, then let love, mutual understanding, co-operation and trust be our guiding principles. Let us build anew a world where the strong are just and the weak secure and where peace is sacred.
44.	In the name of humanity, I call upon the nuclear Powers fully to assume their responsibilities towards mankind so that tomorrow's world may be free from threat, conflict and greed and free from the terrors of mass destruction. Only general and complete disarmament can provide such credible guarantees. We therefore propose that disarmament negotiations resume promptly and continue without interruption until meaningful agreement is achieved.
45.	I speak today in an hour of international peril, at a time when the world is being held ransom by the protagonists of war, neo-colonialism, imperialism and hegemonism. Peace, which should have been a vital part of mankind's heritage and a dominant element in our interdependent world, remains as elusive as ever. We have, instead, a situation of greater international rivalry and tension and conflicts. Nations tend to belong to specific spheres of influence, established and nurtured by the superpowers. And more and more often, regional conflicts, armed intervention, foreign interference and occupation are the direct results thereof. These in our view constitute the most dangerous threats to world peace and international security.
46.	We firmly believe that peace and freedom are inseparable. One cannot exist in the absence of the other. Any denial of this basic concept cannot but lead to confrontation, tension, instability and a total lack of faith in man. We have no doubt in our minds that the threats that loom large on our horizon and the catastrophe that threatens us can be averted. We have only to show courage by fully assuming our responsibilities and by standing firmly by our obligations under the Charter of the United Nations. It is because of our deep-rooted belief in such principles that we favour a world of free and equal States.
47.	It is disappointing and, indeed, alarming to see how our efforts to achieve lasting peace are being frustrated by power politics. The continuous flouting of international norms of behaviour by the superpowers, their lack of respect for their obligations under the Charter and their constant endeavour to strengthen their spheres of influence have brought about regional conflicts, tension, aggression and war. Not far from our shores, southern Africa offers a spectacle which is repulsive and abhorrent. No one can, in his heart of hearts, remain insensitive to the ordeals of the downtrodden and oppressed peoples of South Africa and Namibia, whose legitimate aspirations for freedom, equality and dignity are being stifled and trampled upon.
48.	We view with grave concern the events taking place in that part of the world—events which will weigh heavily against us when we stand trial in the high court of history. For years now, we have condemned the inhuman policies of apartheid practised by the immoral regime of South Africa. We have repeatedly affirmed the right of the South African people to accede to full independence and sovereignty. It is now most disheartening to note that those were mere words, hollow and devoid of significance, uttered with characteristic cynicism and hypocrisy by those who hold the key to this thorny issue.
49.	Let us resolve now to do away with the shameful situation prevailing there. Let us heed the cry of the oppressed. Let us combine our efforts to bring home to those concerned that the continued denial of fundamental rights and freedoms to the people of South Africa cannot but push us further towards disaster.
50.	The illegal occupation of Namibia, the unlawful exploitation of its natural resources and the repressive policies of the racist regime against its people constitute further grave threats to regional as well as international peace and security. We want the Namibian people to know that we fully support their heroic struggle for freedom, equality and justice. We stand committed to their noble cause and to the war of liberation that is being waged by the South West Africa People's Organization [SWAPO]. Our aim is to see a stable and prosperous southern Africa and this cannot be achieved as long as the occupying administration violates the Charter of the United Nations and flouts the basic principles of international law. The prevailing situation is one of grave anxiety and calls for united and determined action.
51.	Mauritius stands firmly by Security Council resolution 435 (1978) and the United Nations plan for the independence of Namibia. We deeply regret the inability of the Western Powers to ensure the early implementation of the independence plan. And we consider the linkage between Namibia's independence and the withdrawal of Cuban troops from Angola as a lame argument, trumped up by the racist regime and supported by vested interests. We appeal to the world body to join us in our struggle to secure the early independence of Namibia.
52.	It seems that the lot of mankind is one of misery, threat, tension and anxiety. From Africa to the Middle East, the ugly head of confrontation, aggression, occupation and war is reared. The explosive situation in the Middle East threatens our existence and is central to the political, economic and military stability of the world. As long as uncertainty, discord, distrust, frustration and violence prevail in that region, the world will continue to live with a profoundly destabilizing element in its affairs. A just and lasting peace can be achieved only through a comprehensive settlement covering all aspects of the question, including, and in particular, the fundamental rights of the Palestinian people.
53.	All States in the region should live within secure and recognized international frontiers. Aggression and occupation of the land of others will not guarantee the security of any State or nation. The crying need of the hour is therefore negotiation, accommodation and recognition.
54.	The Palestine Liberation Organization [PLO] has our full support in its valiant struggle to secure the inalienable and fundamental rights of the Palestinian people. We call upon all parties concerned to review their positions and seriously engage in meaningful negotiations for a lasting settlement of this problem.
55.	As I said before, the world is so closely knit and interdependent that conflicts or tensions anywhere affect us all because we are citizens of one world.
56.	The situation in Cyprus continues to threaten peace and international security and is a cause of deep concern to us. We strongly urge the peace-loving countries of the region and others to desist from any action that may further aggravate the explosive situation that prevails in Cyprus.
57.	We fully support the people and Government of the Republic of Cyprus and we condemn any effort aimed at changing its demographic situation. We strongly favour the immediate withdrawal of all occupation forces and the resumption of intercommunal talks. We are convinced that settlement of this issue must be based on Security Council resolution 365 (1974).
58.	Yet another problem, which is assuming alarming proportions and to which we must address ourselves, is the unresolved conflict between Iran and Iraq, a conflict that has weakened both countries economically and has claimed a heavy toll of human lives on both sides. This fratricidal war should be stopped forthwith. We therefore call upon both parties to show restraint and to cease all hostilities. Any further escalation of this conflict cannot but disturb regional stability and peace. We urge both Iran and Iraq to engage in serious and meaningful negotiations with a view to ending this dispute peacefully.
59.	The world is still plagued by localized wars. The complex situation in Afghanistan is yet another example of the flagrant violation of the sovereignty and territorial integrity of a sister country. We want the Assembly to know that we strongly oppose external interference of any kind and from any source in the internal affairs of Afghanistan, or of any country for that matter. We fully support the Secretary-General in his efforts to secure a peaceful solution acceptable to all parties concerned, and we eagerly await the day when Afghanistan will resume its non-aligned status.
60.	The smouldering crisis in Central America continues to threaten peace in that region and is an impediment to the efforts of countries of the area aimed at strengthening their unity, solidarity and cooperation. The traditional repressive power structure has further aggravated the situation. We firmly believe that every effort should be made to facilitate the necessary dialogue between the parties concerned for the achievement of a political and negotiated solution of the problems of the region. Such dialogue and negotiations should take place within the Contadora framework.
61.	The continuing state of affairs in South-East Asia is precarious and explosive. While much effort and time has been lost in superficial matters, the tragic plight of the peoples of the region has been lost sight of. The untold sufferings of the people of the area, bearing witness to the further escalation of tensions in the region, are all the more aggravated by external interference and the use of force against sovereign States. We condemn such action, and we strongly urge the international community, in particular the countries concerned, seriously to work for a comprehensive political solution which would provide for the withdrawal of all foreign forces from the area, thus ensuring full respect for the sovereignty, independence and territorial integrity of all States, including Kampuchea. We applaud the efforts being made in this direction within the framework of the Association of South-East Asian Nations, an association we fully support.
62.	The international community has for some time been discussing the question of Korea. We once again reiterate our firm belief in the urgent need for direct negotiations, without any outside interference of any kind, between the two parties concerned for a realistic and lasting solution to their problems. We call upon both North Korea and South Korea immediately to resume inter-Korean negotiations for the peaceful settlement of issues impeding the reunification of the two Koreas.
63.	We have always upheld the principle of universality of membership of the Organization. We feel strongly that, for the sake of peace and international security and also because of the larger interest of the peoples of both Koreas, we should seriously consider the admission of North Korea and South Korea to the Organization.
64.	I do not want to appear to be a prophet of doom, but threats, tensions and conflicts cannot but hamper political and socio-economic development, peace and international security. My own country, Mauritius, is in the midst of it all. The activities of the big Powers and the arsenals of death and destruction they have deployed in the Indian Ocean constitute one of the major threats to the countries of the region—countries which are still vulnerable to external influences. This continued refusal to implement the Declaration of the Indian Ocean as a Zone of Peace is highly indicative of their avowed policy of establishing spheres of influence in the Indian Ocean and of continued domination. We strongly condemn such policies and attitudes, and we call upon those concerned not to vitiate efforts aimed at the complete demilitarization of the Indian Ocean. We urge them to give their full support to the United Nations so that the Conference on the Indian Ocean may be convened as early as possible.
65.	Finally, I should like to address myself to yet another problem which is fast assuming alarming proportions, a problem which transcends political barriers and which is at this very moment threatening more than two thirds of mankind. I am referring to the economic plight of the developing countries, taking into consideration the world economic situation in the period 1980 to 1984.
66.	The world economic scene in the 1980s has been characterized by persistent recession in the developed countries, high rates of interest and the appreciating dollar. Growth in the industrial market economies, as a group, slowed down sharply in 1980 and remained sluggish during the years 1980 to 1983. There are evident signs that, in spite of the fact that the international economic scene is picking up, the monetary market continues to be severely perturbed. Major industrial countries are pursuing restrictive monetary policies to restrain inflation. This has resulted in declines or low rates of growth in gross domestic product among almost all developing countries of the world. Unemployment rates have also reached alarmingly high levels.
67.	This continuing recession in the industrial world has severely constrained growth in the developing countries through a series of direct and indirect interactions. The drop in demand in industrial countries resulted in declines in both the prices and the volumes of primary exports of both oil-exporting and non-oil-exporting countries. Growth in these countries was therefore affected by monetary, trade and fiscal policies adopted by the industrial countries to combat the recession.
68.	The restrictive monetary policies pursued in a number of industrial countries, to control inflation, for example, maintained interest rates at high levels, thereby greatly increasing non-oil-producing developing countries' debt-service payments on their floating rate. The current account deficits of the oil-importing developing countries have continued to increase, from 2.3 per cent of gross domestic product in 1978 to 4.4 per cent in 1980 and this trend has kept increasing in the early 1980s.
69.	The balance-of-payments position of oil-importing countries was severely affected by increases in the price of oil, coupled with increases in interest payments. A number of countries were therefore unable to meet their loan repayment obligations and, indeed, many had to pursue drastic deflationary policies to contain their growing current account deficits, with all the accompanying evils of reduced demand, lowered standard of living and higher unemployment levels. Therefore, although the long- term solution for these countries lies in the recovery in the world demand and a determined restructuring of their own economies, their immediate requirement is for continued inflows of capital to ease their liquidity shortage.
70.	This need has been recognized and various formulas have been proposed, but these have not, unfortunately, proved adequate to meet the requirements of the developing world. During this period, several countries have had recourse to debt rescheduling, although this is not the solution for countries with deep-set economic and financial problems. There is, therefore, an urgent call for better and closer collaboration among creditor Governments, and for a better understanding of our commercial banking system and among international financing institutions. It is this and only this which can facilitate our long-term adjustment and pave the way for a quicker world recovery. While steps are being taken to ease the debt difficulties of the main middle- income borrowers, too little has been done to assist the low-income countries seriously affected by the recent recession, the effects of which have not yet left our doorsteps.
71.	The continuing appreciation of the United States dollar and the resulting weakness of our currencies has further fuelled inflationary tendencies in most countries, and in particular developing countries, which would normally have benefited from the gain in competitiveness of their exports. This comparative advantage has been mitigated by the extremely low levels of economic activities in most developed countries and in the pressures for restrictions on imports. The benefits of the recovery in the world economy have not been felt in any significant manner by the underprivileged of this world. Industrial countries continue to resort to protectionist measures and to invoke safeguard clauses in the various agreements—some of which were held out to be models of co-operation only a few years earlier—thereby threatening the very survival of the developing countries. The developed countries are not playing by the rules of the game and often use flimsy arguments to resort to protectionist measures. Such an approach was reflected in the outcome of the sixth session of the United Nations Conference on Trade and Development, held at Belgrade in 1983.
72.	The debt problem of developing countries needs to be emphasized. Of all constraints facing us today, none is as damning in its consequences as the burden of debt. We continue to reel under the burden of successive increases in oil prices, recession, high interest rates and decreases in the price of our raw materials. Our exports to world markets have suffered drastically because of the growing surge of protectionism. And, to crown it all, debt servicing has brought development in all spheres of economic life to a grinding halt. As far back as 1981, Luis Echeverria Alvarez, former President of Mexico, gave a pertinent diagnosis of the reasons for the tensions and conflicts in the third world, emphasizing the formidable dangers of inequality.
73.	In fact, at no other time in history—living as we do in the nuclear age—have the problems of humanity been so severe in their causes and in their consequences. Inequality has become for us the most outstanding institutional form of conflict among nations and peoples.
74.	Above and beyond possible and foreseeable changes that might take place in the East and the West, it seems impossible to speculate regarding peace and development in the absence of an adequate solution to the traumas of the South. In short, although the East-West confrontation could lead to a nuclear war and the general destruction of civilization, on the other hand, a fruitful dialogue between the North and the South could mean a stage of reconstruction, as well as bringing about the most important change that mankind has witnessed in recent centuries—that is, the creation of a new international economic order, the only logical outcome of the North-South dialogue. The only alternative is a yearly get-together for rhetorical discourse, a dialogue of the deaf.
75.	The contemporary world's greatest challenge indeed lies ultimately in the discovery of a formula to integrate science and technology into the struggle against misery, poverty and the misuse of economic and military power. This can take place. It is not a third world Utopian dream, for the world possesses outstanding and significant human resources and a great reserve of human wisdom. We have more educated people living today than during the whole of human history. Are we really to dedicate such an immense potential for creativity and change to the agony of a perpetual and implacable arms race? This undoubtedly would be a senseless tragedy.
76.	Today's economic disorder, in which inequality has become the dominant institutional form of development, has changed the problems inherited from colonial times into dilemmas that are more far reaching than those involving East and West, North and South, and calls for the return to one of the most outstanding periods in international life in recent years, 1974—the year in which the United Nations condemned the old international economic order and proclaimed as imperative the establishment of a new international economic order.
77.	The current world situation should make us comprehend the impossibility of maintaining an economic, monetary and institutional structure founded upon the equilibrium of terror or the explosive disarticulation of zones of influence. Such a disarticulation would affect all geopolitical fields and means of control stemming from the international division of labour.
78.	The problems of the third world have assumed calamitous proportions which affect all cultures, ideologies and economic systems equally. The resulting turmoil has adversely affected the development strategies of the developing world. All nations must now take an interest in seeking a rational answer to a crisis which can no longer be resolved in the old way, one that is now impossible and unworkable, the way of areas of influence and the balance of terror. It is essential to find practical, concrete and humane solutions that will bring about a new order in the face of world economic disorder. This challenge will determine the future path of our civilization.
79.	May I also state that we are anxiously awaiting the Secretariat's comprehensive study on Antarctica. I am sure the study will help the international community to fathom Antarctica. I hope that the Assembly will take the necessary and appropriate measures for the review of the existing regime. Antarctica must become part of the common heritage of mankind.
80.	Before concluding, I should like to make two points which are of particular significance to Mauritius. I would like first of all to commend the work of the specialized agencies of the United Nations family and, in particular, to say a few words about the IMO. For developing countries, and especially for island countries, maritime transport is of crucial importance. Recently Mauritius has had the benefit of valuable practical help from the United Nations system by way of advice and assistance from the IMO in respect of the efforts of Mauritius to update and revitalize its shipping and related maritime programme.
81.	The work of the IMO in relation to shipping, and in particular to the technical co-operation programme of that organization, is of great importance and increasing relevance to my country and to other developing countries, both in our efforts to participate more effectively and equitably in world maritime transport and also in considering new and improved programmes arising from the United Nations Convention on the Law of the Sea.
82.	The financial support that UNDP gives to the programme of technical assistance of IMO is therefore of special significance to developing countries, and any action taken by the General Assembly to maintain and increase that support will be greatly appreciated by my country.
83.	This year and next, we in Mauritius are organizing a series of activities to mark the one-hundred- and-fiftieth anniversary of the abolition of slavery and of the beginning of Indian immigration. We are confident that the Assembly will wish without hesitation to acknowledge the contributions of those innumerable men, women and children to the struggle for freedom and dignity and, at the same time, at the cost of their sweat, tears and tribulations, to the prosperity and wealth of the then colonial Powers. Mauritius wishes to recommend strongly to the Assembly that we celebrate in a resounding fashion the abolition of slavery.
84.	Let us pledge here and now our whole-hearted support to humanity, and let us work towards change and improvement in the quality of life for all peoples. Let us have a more humane world system. Let us resolve to save succeeding generations from the scourge of war, be it political or economic.
